Citation Nr: 0821129	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. §  1151 for blindness in the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board is remanding this case the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his August 2005 Substantive Appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge at 
the Board's offices in Washington, DC (also commonly referred 
to as a central office hearing).  But in a more recent 
June 2008 statement in support of his claim (VA Form 21-
4138), he indicated that he cannot afford to drive or fly to 
Washington, DC, to have a hearing.  So he requested, instead, 
a videoconference hearing.  And he must be scheduled for this 
alternative type of hearing before deciding his appeal.  
38 C.F.R. §§ 20.700(a) and (e), 20.705, 20.707 (2007).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing before the Board at the earliest 
available opportunity.  Notify him of the 
date, time, and location of his hearing.  
Put a copy of this letter in his claims 
file.  If, for whatever reason, he changes 
his mind and elects not to have a hearing, 
or fails to report for his hearing on the 
date scheduled, also document this in his 
claims file.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



